Citation Nr: 1644990	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 16, 2012, and an evaluation in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from February 2003 to April 2004 with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  The Board remanded this appeal in August 2012 and August 2015 for further procedural and evidentiary development.  The Board's prior remand directions and the consequent actions of the Veterans Benefits Administration (VBA) will be further discussed below.  The appeal has been returned to the Board for further adjudication.  

In a February 2013 rating decision, the VA Appeals Management Center (AMC) partially granted the issue on appeal; the initial evaluation for service-connected PTSD was increased from 30 percent to 50 percent, effective October 16, 2012.  This action created a "staged" evaluation, and the issue remained in appellate status, as the partial allowance did not constitute a full grant of the benefits sought.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), and AB v. Brown, 6 Vet. App. 35, 38-39 (1993), respectively.  Subsequently, the evaluation assigned for each, staged period of the appeal has been increased by the AMC in rating decisions dated September 2015 and April 2016.  In light of above, and because the full benefits sought have not been granted, the issue remains on appeal and has been recharacterized as stated on the Title page of this decision.  


FINDINGS OF FACT

1.  Prior to October 16, 2012, the Veteran's PTSD was not manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

2.  From October 16, 2012, to the present, the Veteran's PTSD was not manifested by symptomatology more nearly approximating total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to October 16, 2012, the criteria for a higher initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).

2.  From October 16, 2012, to the present, the criteria for a higher initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Letters dated in December 2006 and April 2009 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained and associated with the file.  There is no evidence suggesting the Veteran has applied for or in receipt of disability benefits from the Social Security Administration (SSA) due to his service-connected PTSD.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21   (Fed. Cir. 2010).  To the extent that the Board's prior remands directed that all identified and outstanding VA and private treatment records be obtained and associated with the record, those instructions have been substantially completed.  There is no indication of any outstanding medical evidence pertinent to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA examinations were conducted in August 2007, October 2012, and December 2015.  When VA undertakes to provide an appellant an examination, the duty to assist outlines that such must be adequate for the purpose of adjudicating the appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To the extent that the Board's prior remands directed that the Veteran be provided contemporaneous and adequate VA examinations by a VA psychologist or psychiatrist to determine the current frequency and severity of the manifestations associated his service-connected PTSD, those directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) and/or Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the Board June 2012 hearing, the AVLJ noted the basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted that the Veteran's testimony would focus on the issues that were, then, on appeal.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the AVLJ then asked questions to ascertain the symptomatology associated with the Veteran's PTSD had worsened in severity.  The AVLJ sought to identify any pertinent evidence not currently associated with the file that might have been overlooked or was outstanding that might substantiate the claim.  The representative and AVLJ specifically asked the Veteran about his PTSD symptoms. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's appeal; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his appeal for benefits.  The Board ultimately finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Procopio v. Shinseki, 26 Vet. App. 76 (2012).  

There is no indication in the record that any additional evidence, relevant to the issues of entitlement to increased initial evaluations for the Veteran's service-connected bilateral pes planus, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Evaluation - PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for Mental Disorders other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, to include PTSD, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), the global assessment of functioning is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Instead, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board notes that the GAF scale was removed from the more recent DSM-V.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.


Analysis

The Board has reviewed all of the evidence in the Veteran's electronic file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes that, although the Veteran has been diagnosed with Depression, not otherwise specified (NOS), and alcohol dependence in early, full remission, his VA examiners have consistently indicated that the symptoms attributed to these disorders cannot be distinguished from those attributable to the service-connected PTSD.  Consequently, the Board will consider all the Veteran's psychiatric symptoms to be attributable to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As discussed above in the Introduction, a staged evaluation has been created based on evidence showing that the Veteran's service-connected PTSD manifestations increased in severity on October 16, 2012 - the day of the October 2012 VA examination.  As such, the Board's analysis will look at the pertinent evidence for each specific time period to see if an increased evaluation is warranted in either stage.  

November 29, 2006 to October 15, 2012

As discussed above, the Veteran's PTSD is evaluated 50 percent disabling for this time period - from the date of service connection (November 29, 2006) to the VA examination dated October 16, 2012.  In light of the below evidence, the Board determines that in increased evaluation is not warranted for this time period.

A VA treatment records dated in December 2006 to February 2007 reflect that the Veteran reported PTSD symptoms, to include intrusive thoughts, isolation, anger, sleep disturbances, marital problems, lack of concentration, isolation, discomfort with crowds and co-workers, survivor's guilty, episodes of road rage, and drinking to excess to cope with the above symptoms.  

In connection with the Veteran's initial claim to establish service connection for PTSD, he was provided a psychiatric PTSD examination through QTC services in August 2007.  The August 2007 QTC examination report reflects that Veteran's reports of recurrent and intrusive thoughts and nightmares of various life threatening combat and other traumatic experiences in which friends and the enemy were killed or severely wounded while deployed.  These reports were manifested by intermittent sensations of reliving traumatic experiences, insomnia, intermittent excitability, and excessive use of alcohol which allegedly began in attempts to help with sleep hypervigilance and avoidance.  Additionally, the Veteran endorsed increasing irritability, sleep difficulties, memory deficits, social isolation and, withdrawal affecting work and social relationships.  It was noted that the Veteran marriage and occupation was tenuous at that time due to his PTSD symptoms and a charge of driving while intoxicated.  

On mental status examination, the examiner noted that the Veteran was well-nourished and developed, bearded, neatly groomed and dressed.  He was alert and fully oriented to person place time and situation.  He was described as pleasant and cooperative and gave his history logically, coherently, and candidly, being considered a reliable historian.  He spoke in a conversational tone, and his speech was noted to be neither over nor under productive.  His affect was appropriate to his mildly depressed and anxious mood.  He denied hallucinations, delusions, suicidal and homicidal ideations, but he readily admitted considering suicide in the past.  His immediate and remote memory functions were essentially intact, but he had some difficulty with recent memory.  The Veteran's insight, judgement, and reality testing were all within normal limits, but it was noted that his insight and judgement were clearly impaired by his alcohol dependence.  GAF scores of 45 and 65 were rendered for his service-connected PTSD and Alcohol Dependence, respectively.  

The Veteran VA treatment records reflect that his psychiatric symptoms remained constant in frequency and severity from February 2007 and November 2012.  Specifically, the Veteran reported, and received treatment for, moderate sleep impairment, memory difficulties, intrusive thoughts, numbing, hypervigilance, and avoidance.  Although he reported suicidal ideation, he did not report any plan or intent.  He participated in group counselling session and was prescribed medication for symptom management.  

During the June 2012 Board videoconference hearing, the Veteran testified that his PTSD was manifested by symptoms such as sleep impairment, nightmares, "temper problems," depression, suicidal thoughts, and drinking to numb the memories of his traumatic service experiences.  See the June 2012 hearing transcript.  

As noted above, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id. 

Further, the Board has reviewed and considered the statements submitted by the Veteran as well as the Veteran's testimony at the June 2012 hearing.  Concerning these lay statement regarding the frequency and severity of the Veteran's PTSD symptomatology, the Court has held that lay persons, such as the Veteran, are competent to report matters which they experience first-hand.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board notes that the Veteran is competent to convey his PTSD symptomatology.  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements emanating from the Veteran describing his PTSD symptomatology appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran and his wife are considered to be credible.

In determining that a rating in excess of 50 percent is not warranted prior to October 16, 2012, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria.  In sum, the Veteran has reported nightmares, avoidance, hypervigilance, an exaggerated startle response, passive suicidal ideation, numbing, depression, and sleep impairment.  He has denied delusions and hallucinations.  His insight, judgment, and speech have been described as within normal limits.  He demonstrated some short term memory loss, but not for the names of his close friends, family, or himself.  He reported feeling depressed and anxious.  

The Board finds that the Veteran does not meet the majority of symptoms which are listed for a 70 percent evaluation prior to October 16, 2012, nor does he exhibit other symptoms which are of equal significance.  The evidence does not reflect flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) or impaired abstract thinking.  

Throughout the rating period on appeal, his symptoms more nearly fit with a 50 percent evaluation and do not approach or approximate the magnitude of the symptoms listed in the criteria for a 70 percent rating under Diagnostic Code 9411.  Despite the Veteran's preference to avoid others, he maintained a relationship with his family during the rating period on appeal.  The Veteran's ability to maintain grooming and hygiene, maintain family relationships, seek and participate in treatment for excessive alcohol intake, and avoid legal troubles, is indicative that his impairment is not so significant as to warrant a 70 percent evaluation prior to October 16, 2012. 

In conclusion, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 70 percent rating prior to October 16, 2012.  Consequently, the Board finds that the currently assigned 50 percent evaluation for this time period appropriately reflects the clinically established impairment experienced by the Veteran. 

As the preponderance of the evidence is against the appeal prior to October 16, 2012, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56 (1990).

From October 16, 2012, to the present

As discussed above, the Veteran's PTSD is evaluated 70 percent disabling for this time period - from the date of the VA examination on October 16, 2012, to the present.  In light of the below evidence, the Board determines that in increased evaluation is not warranted for this time period.

The October 2012 VA examination report reflects that examiner's opinion that the Veteran's service-connected PTSD with resulting alcohol dependence resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Although the Veteran asserted that his family relations were "not good," he remained married to his wife of 27 years with two of his children.  He was employed full time as a maintenance technician, and he reported to be doing "ok" at work, although he admitted to being tardy a lot.  He reported a history of one instance of suicidal ideation with a gun.  He denied present plan or intent of suicide, but he reported that he did think about self-harm on occasion, but often cried because he could not "do it."  He was participating in mental health treatment, including prescribed medications, at VA and admitted to drinking 4-5 beers per day during the week and more on the weekends.  The Veteran reported experiencing recurring and persistent dreams of his in-service stressor event, causing extreme fear, hypervigilance, irritability, nightmares, and sleep impairment.  He endorsed numbing, restricted affect, and avoidance of people, crowds, and stimuli related to his in-service stressor, such as loud noise and/or the news.  Along with the symptoms listed above, the Veteran reported experiencing anxiety, depression, mild memory loss, disturbances of mood, difficulty establishing effective work and social relationships, and difficulty adjusting to stressful circumstances, to include in a worklike setting.  The VA examiner assigned GAF scores of 50 for service-connected PTSD and 65 for alcohol dependence, noting that the latter diagnosis was related to the former.  The examiner noted that the functional impairment of the symptoms of these two diagnoses could not be separated, as they were overlapping.  

The Veteran's VA treatment records dated from October 16, 2012, to the present reflect PTSD and alcohol dependence symptoms that are congruent with those reported in the October 2012 VA examination, to include the severity and frequency of such.  He participated in group and individual PTSD therapy, where he was a full and open participant.  He endorsed intrusive recollections of his stressor event, suicidal thoughts without plan or intent, sleep impairment, nightmares, mild memory impairment, outbursts of anger, numbing, avoidance, hypervigilance, and alcohol consumption for coping with the above symptoms.  

In December 2015, the Veteran underwent another psychiatric VA examination, the report of which reflects overlapping symptoms of chronic PTSD and alcohol use disorder, the symptoms of which could not be differentiated, as it was opined that his alcohol consumption was a coping mechanism related to his service-connected PTSD.  He reported that his marriage was "rocky because of [his] PTSD," but he continued to live with his wife.  He described his relationship with his two adult sons as "distant," but reported to have a good relationship with his adult daughter.  He maintained his full-time position as maintenance technician, but noted that his supervisor allowed him to leave work early if he became anxious at work.  He continued to deny recent suicide attempts, and he participated in VA psychiatric treatment, to include prescription medication for symptom management.  He reported drinking "5-8" beers per day, with increased alcohol intake on the weekends, to the extent of "getting drunk every weekend."  

The examination was conducted under the PTSD criteria listed in the DSM-V, and the Veteran endorsed symptoms under each criterion from A-H, including directly experiencing the traumatic, in-service event, intrusive recollections of the in-service stressor, recurrent distressing dreams related to the in-service stressor, avoidance of stimuli relating to the in-service stressor, to include people, crowds, and/or the news, a persistent negative emotional state, markedly diminished interest in activities, feelings of detachment, persistent inability to experiencepositive emotions, angry outbursts, hypervigilance, an exaggerated startle response, and sleep disturbance.  The examiner opined that the severity and frequency of the above symptoms resulted in clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Upon interview and observation, the examiner noted the Veteran's reports of anxiety, depression, suspiciousness, chronic sleep impairment, and difficulty maintaining relationships and adapting to stressful situations.  The examiner reported observing that the was pleasant and cooperative, displaying neat grooming and good eye contact.  His speech was described as normal in rate and volume, and his mood was moderately depressed.  The Veteran's affect was noted to be blunted, and he was clear and logical.  He denied suicidal and homicidal ideations, as well as hallucinations.  His judgment and insight were reported to be good.  At the conclusion of the examination report, the examiner noted that the Veteran continued to experience PTSd symptoms at "about the same severity as the previous exam[ination]."  

The record reflects that the Veteran continues to participate in VA psychiatric treatment.  The VA treatment records, dated as recent as April 2016, show symptomatology with congruent severity, frequency, and functional impairment as is reported in the October 2012 and December 2015 VA psychiatric examination reports.  These sympoms include intrusive recollections, moderate sleep impairment, hypervigilance, angry outbursts, irritability, anxity and depression.  It was noted that the Veteran's prescribed medication helped manage these symptoms, although they persisted.  

Consistent with the Court's holding in Mauerhan, the Board has considered all symptoms of the Veteran's service-connected PTSD with alcohol dependence that affect his level of occupational and social impairment, including, those identified in the DSM-IV and the rating code.  Further, the Board has reviewed and considered the statements submitted by the Veteran as well as the Veteran's testimony at the June 2012 hearing, and as with before, the Board finds the Veteran and his statements to be both competent and credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In determining that a rating in excess of 70 percent is not warranted after October 16, 2012, the Board has considered the Veteran's complaints regardless of whether they included in the rating code.  The Veteran has continued to report nightmares, avoidance, hypervigilance, passive suicidal ideation, angry outbursts, numbing, depression, and sleep impairment.  He has denied delusions, homicidal ideation, and hallucinations.  His insight, judgment, and speech have been described as within normal limits.  He demonstrated some short term memory loss, but not for the names of his close friends, family, or himself.  He reported feeling depressed and anxious.  

The Board finds that the Veteran does not meet the majority of symptoms which are listed for a 100 percent evaluation after October 16, 2012, nor does he exhibit other symptoms which are of equal significance.  The evidence does not reflect gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name

Throughout the rating period on appeal, his symptoms more nearly fit with a 70 percent evaluation and do not approach or approximate the magnitude of the symptoms listed in the criteria for a 100 percent rating under Diagnostic Code 9411.  Despite the Veteran's preference to avoid people and stimuli related to his in-service stressor, he maintains a relationship with his family and actively participates in VA psychiatric treatment.  The Veteran's ability to maintain grooming, hygiene, and family relationships, seek and participate in treatment for excessive alcohol intake, and avoid legal troubles, is indicative that his impairment is not so significant as to warrant a 100 percent evaluation prior to October 16, 2012. 

In conclusion, the Board finds that the Veteran's disability picture is not most nearly approximated by a 100 percent rating after October 16, 2012.  Consequently, the Board finds that the currently assigned 70 percent evaluation for this time period appropriately reflects the clinically established impairment experienced by the Veteran. 

As the preponderance of the evidence is against the appeal from October 16, 2012, to the present, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56 (1990).

Extraschedular

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the Veteran's psychiatric symptoms fit appropriately with the criteria found in Diagnostic Code 9411 and the General Rating Formula for Mental Disorders other than eating disorders at 38 C.F.R. § 4.130.  While his symptoms have waxed and waned during the appeal period, he has been provided with a rating based on his most severe symptoms during each staged time period under consideration.  The Board considered whether an alternative diagnostic code, however, the symptomatology listed in 38 C.F.R. § 4.130 specifically contemplates symptoms related to all psychiatric disability, except eating disoders - which are not present here.  That regulation specifies that the Diagnostic Code corresponding to the predominant disability picture be used, with evaluation to the next higher disability level if warranted by the overall disability.  Consequently, all of the Veteran's service-connected symptoms are contemplated by the rating scheme of 38 C.F.R. § 4.130.  Referral for extraschedular consideration is not warranted

Finally, the Board notes that under Johnson v. McDonald, 363 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Thus, as the Veteran's symptoms are adequately addressed by the scheduler criteria under Diagnostic Codes 9411 and and the General Rating Formula for Mental Disorders other than eating disorders at 38 C.F.R. § 4.130, the Board finds that referral for an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (b)(1).









(CONTINUED ON NEXT PAGE)

ORDER

Prior to October 16, 2012, a higher initial rating in excess of 50 percent for PTSD is denied. 

From October 16, 2012, to the present, an evaluationin excess of 70 percent for PTSD is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


